Title: To Thomas Jefferson from Craven Peyton, 26 March 1821
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
March 26th 1821
I was about Answaring Your favour of the 5 Inst. by your boy, Covaring a Draft on Capt. Peyton of Richmd for Seven hundred dollars, but was informed he had started as soon as he sent in the letter, in my last. I inform’d you there was a ballance due of 1350. $ or about that Sum, my allusion was to the Money transactions, exclusive of that, on other Attempts the  is a ballance due now, of a few dollars, I was not fully informed respecting the Poark recd & some Corn delivared, to Your Grandson, with me it does not make the least difference, he being Just as good as the Money, I wrote to Mr. Bacon respecting the poark, he replied by note saying I shoud have it at $8 Neet or 7. gross the then currant-price, for Country pork, the difference, is very trifling, on the month of march 1817. I delivared to your Waggons—4044lb foddar, at 6/— makeing $40 Dollars the accompt. rendared to Mr. Bacon by the Waggoner with the last load, stateing at the same time I did not want the money & wished it to lay in your hands untill I died. There has been dealing between our selves to a large amount and I beleave in no instance a mistake made to the amount of one pense yet by passing through several hands mistakes are liable to be made, however with respect to the foddar and Corn you can do as you please, which will be satisfactory, to me, I was surprised to see Mr Bankhead Monday at Court let me beg you to be asshuared, that every endeavour On my part will be and with him for the benefit of all parties. And which I no will be pleasing to all in no One instance has he ever uttared to me, an unfriendly expression towards eithar member of yours or any Family connected to You, yet he well Knows I woud not permit it from any person On earth. Mrs Marks is yet unwellWith great Respect & EsteemC. Peyton